DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on 1/24/22 in which claims 1-3, 8-11, 15-16 and 18-20 have been amended, claims 4-7 and 17 are canceled and claims 21-25 are new. Thus, claims 1-3, 8-16 and 18-25 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Veliss et al (US 2011/0005524), hereinafter Veliss.
Regarding claim 1, Veliss teaches a respirator mask liner for engaging the face of a wearer (Figs. 21-22, pad 500), the mask liner comprising:
a flexible sheet material having an outer perimeter edge portion (Fig. 21, outside edge is the peripheral edge, paragraph 57 the pad may be constructed from fabric, paragraph 90) and defining a hole spaced inwardly from the outer perimeter edge portion (fig. 21: hole 510);
at least one tab projecting outwardly from portions of said perimeter edge portion that are adjacent the at least one tab (Fig. 21: tabs 520, paragraph 71, pad 500 may include one or more attachment portions to wrap or extend to the headgear clips.); and
wherein when the flexible sheet material is placed between the face of the wearer and a gasket portion of a respirator mask (Fig. 22), the at least one tab projects outwardly beyond the gasket portion of the respiratory mask. (Fig. 22)
Veliss does not teach an adhesive attachment element on the at least one tab, the adhesive attachment element configured to releasably secure the flexible sheet material to the respirator mask. 
However, Veliss in another embodiment teaches an adhesive pad (Fig. 4: 150), on at least one tab, the adhesive attachment element configured to releasably secure the flexible sheet material to the respirator mask. (Paragraph 57, paragraph 59 a low tack adhesive)
It would have been obvious to a person of ordinary skill in the art to have substitute the slots of Veliss with the adhesive of the alternative embodiment of Veliss since either attachment method would give the predictable result of the liner being held to the mask. 

Regarding claim 2, Veliss teaches the respirator mask liner of claim 1, and further teaches wherein said at least one tab is unitarily formed with the perimeter edge portion. (Fig. 22)

Regarding claim 3, Veliss teaches the respirator mask liner of claim 1, and further teaches wherein the at least one tab comprises at least two tabs in spaced arrangement. (Fig. 21, two tabs 520)

Regarding claim 12, Veliss teaches the respiratory mask liner of claim 1, further in combination with the respirator mask. (Fig. 22)

Regarding claim 13, Veliss teaches the respiratory mask liner of claim 12, and further teaches wherein said respirator mask is associated with at least one chosen from (i) a filter type respirator, and (ii) a positive pressure breathing apparatus. (Paragraph 2)

Regarding claim 14, Veliss teaches the respiratory mask liner of claim 13, and further teaches wherein said respirator mask is associated with a positive-pressure breathing apparatus in the form of a constant positive pressure airway pressure (CPAP) machine. (Paragraph 2)

Claims 8-11, 15, 16, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Veliss in view of Evans (US 2006/0253058), hereinafter Evans. 
Regarding claim 8, Veliss teaches the respirator mask liner of claim 1, and further teaches wherein the flexible material may be fabric, thermoplastic elastomer or any suitable material, or may be a combination of materials (paragraph 58) but does not explicitly disclose wherein the flexible sheet material comprises a woven blend of cotton and synthetic material.
a woven material (abstract) which is made of a woven blend of cotton and synthetic material. (paragraph 14, paragraph 17) 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the material of Veliss with the material of Evans since Veliss teaches that any suitable material may be used and Evans teaches that the woven blend of cotton and synthetic material improves conformability and has a soft feel. (paragraph 10)

Regarding claim 9, Veliss in view of Evans teaches the respirator mask liner of claim 8, and Evans further teaches wherein said synthetic material comprises polyester or elastane fibers. (paragraph 17, paragraph 38)

Regarding claim 10, Veliss in view of Evans teaches the respiratory mask liner of claim 8, and Evans further teaches wherein said flexible sheet material comprises about 97 percent cotton by weight. (paragraph 14)

Regarding claim 11, Veliss in view of Evans teaches the respiratory mask liner of claim 1, and Evans further teaches wherein the flexible sheet material comprises woven fibers having a ribbed and undulating pattern (paragraph 35, the device is woven in an alternating pattern and would therefore have an undulating pattern) configured to act as baffles to airflow across a surface thereof. (Since the woven material has an undulating pattern it would act as baffles to airflow across a surface in the same as the material of the instant application.)

Regarding claim 15, Veliss teaches a respirator mask liner (Figs. 21-22, pad 500) comprising:
a flexible sheet (paragraph 57 the pad may be constructed from fabric, paragraph 90);
an opening defined along an interior region of the fabric sheet portion (Fig. 21: hole 510), a perimeter edge portion surrounding the opening (Fig. 21, edge outside of interior hole), wherein the opening is configured to receive a portion of wearer’s nose and/or mouth (Fig. 22, paragraph 72);
at least one tab projecting outwardly from the perimeter edge portion (Fig. 21, tabs 520, paragraph 71, pad 500 may include one or more attachment portions).
Veliss does not teach an adhesive attachment on the at least one tab. 
However, in another embodiment Veliss teaches an adhesive pad (Fig. 4: 150), on at least one tab, the adhesive attachment element configured to releasably secure the flexible sheet material to the respirator mask. (Paragraph 57, paragraph 59 a low tack adhesive)
It would have been obvious to a person of ordinary skill in the art to have substitute the slots of Veliss with the adhesive of the alternative embodiment of Veliss since either attachment method would give the predictable result of the liner being held to the mask. 
Veliss teaches wherein the flexible material may be fabric, thermoplastic elastomer or any suitable material, or may be a combination of materials (paragraph 58) but does not teach a woven fabric sheet portion comprising a blend of lower elasticity first fiber blended with a higher-elasticity second fiber. 
However, Evans teaches a woven material (abstract) which is made of a woven blend of cotton and synthetic material. (paragraph 13, 14, paragraph 17) comprising a blend of a lower-elasticity first fiber blended with a higher-elasticity second fiber having higher elasticity than the first fiber (paragraph 13, comprising cotton and elastic yarns, paragraph 17, paragraph 38), wherein the first fiber makes up about 95-98% of the mask liner by weight (Paragraph 14, 97 percent cotton by weight) and the second fiber makes up about 2 to 5 percent of the mask liner by weight (paragraph 14, since the cotton is 97%, the remaining portion would be 3%).


Regarding claim 16, Veliss in view of Evans teaches the respirator mask liner of claim 15, and Evans further teaches wherein said first fiber comprises cotton and the second fiber comprises a synthetic polyester or elastane fiber. (paragraph 14)

Regarding claim 18, Veliss in view of Evans teaches the respiratory mask liner of claim 15, and Veliss further teaches wherein said fabric sheet portion comprises a perimeter edge portion (Fig. 21: outside edge of pad) surrounding said opening (Fig. 21: opening 510) and at least two tabs projecting outwardly from respective portions of said perimeter edge portion. (Fig. 21: tabs 520)

Regarding claim 24, Veliss in view of Evans teaches the respirator mask liner of claim 15, and the combination of Veliss in view of Evans teaches wherein the fabric sheet portion comprises a skin-contacting surface (Veliss, Fig. 22, contacts the face) having a ribbed and undulating pattern configured to obstruct airflow between the skin-contacting surface and a wearer’s skin. (Evans teaches a woven substrate which would create an undulating pattern which would obstruct airflow in the same way as applicant’s material, paragraphs 35, 36, Fig. 2)

Claims 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Veliss in view of Davidson.
Regarding claim 19, Veliss teaches a respirator mask liner (Figs. 21-22: pad 500) comprising:
a flexible sheet portion (paragraph 57, the pad may be constructed from fabric, paragraph 90) having an outer perimeter region generally conforming to a shape of a respirator mask (Fig. 21, outside edge is peripheral edge) and defining an inner opening along an interior region of the flexible sheet portion (Fig. 21: hole 510), wherein the inner opening is configured to receive a portion of a wearer’s nose and/or mouth (Figs. 22, paragraph 72), a perimeter edge portion surrounding the inner opening (Fig. 21), and at least one tab projecting outwardly from the perimeter edge portion (Fig. 21: tabs 520, paragraph 71, pad 500 may include one or more attachment portions).
Veliss does not teach an adhesive attachment element on the at least one tab, the adhesive attachment element configured to releasably secure the flexible sheet material to the respirator mask. 
However, Veliss in another embodiment teaches an adhesive pad (Fig. 4: 150), on at least one tab, the adhesive attachment element configured to releasably secure the flexible sheet material to the respirator mask. (Paragraph 57, paragraph 59 a low tack adhesive)
It would have been obvious to a person of ordinary skill in the art to have substitute the slots of Veliss with the adhesive of the alternative embodiment of Veliss since either attachment method would give the predictable result of the liner being held to the mask. 
Veliss does not teach an anti-microbial substance incorporated at the flexible sheet portion. 
Davidson teaches a respiratory mask liner (Fig. 4) wherein an anti-microbial substance is incorporated at the flexible sheet portion (paragraph 80) whereby the flexible sheet portion with the anti-microbial substance substantially inhibits growth of bacteria or microbes on the mask liner.
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Veliss with the antimicrobial substance of Davidson since this is useful in treating pressure sores. (paragraph 80)

Regarding claim 21, Veliss in view of Davidson teaches the respirator mask liner of claim 19, and Davidson further teaches wherein the anti-microbial substance is incorporated at the flexible sheet portion by at least one of (i) anti-microbial spray application, (ii) anti-microbial bath dip, and (iii) incorporation of anti-microbial fibers woven into the flexible sheet portion. (paragraph 80)
The examiner notes that the process of adding the anti-microbial material to the flexible sheet is a process limitation in a product claim. It has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.  Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable event if the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).

Regarding claim 22, Veliss in view of Davidson teaches the respirator mask liner of claim 19, and Veliss further teaches wherein the flexible sheet portion comprises at least two tabs projecting outwardly from the respective portions of the perimeter edge portion. (Fig. 21: tabs 520)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Veliss in view of Davidson, and further in view of Evans (US 2006/0253058), hereinafter Evans.
Regarding claim 20, Veliss in view of Davidson teaches the respirator mask liner of claim 19, but does not teaches wherein the flexible sheet portion comprises: a woven fabric comprising a blend of a lower elasticity first fiber blended with a higher-elasticity second fiber having a higher elasticity than the first fiber, wherein the first fiber makes up about 95 to 98% of the mask liner by weight and the second fiber makes up about to 5 percent of the mask liner by weight. 
 teaches a woven material (abstract) which is made of a woven blend of cotton and synthetic material. (paragraph 13, 14, paragraph 17) comprising a blend of a lower-elasticity first fiber blended with a higher-elasticity second fiber having higher elasticity than the first fiber (paragraph 13, comprising cotton and elastic yarns, paragraph 17, paragraph 38), wherein the first fiber makes up about 95-98% of the mask liner by weight (Paragraph 14, 97 percent cotton by weight) and the second fiber makes up about 2 to 5 percent of the mask liner by weight (paragraph 14, since the cotton is 97%, the remaining portion would be 3%).
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the material of Veliss with the material of Evans since Veliss teaches that any suitable material may be used and Evans teaches that the woven blend of cotton and synthetic material improves conformability and has a soft feel. (paragraph 10)

Regarding claim 23, Veliss in view of Davidson teaches the respirator mask liner of claim 19, but does not teach wherein the flexible sheet portion comprises a skin-contacting surface having a ribbed and undulating pattern configured to obstruct airflow between the skin-contacting surface and a wearer’s skin.
Evans teaches a woven material (abstract) which is made of a woven blend of cotton and synthetic material. (paragraph 14, paragraph 17) 
Therefore, the combination of Veliss in view of Evans teaches wherein the fabric sheet portion comprises a skin-contacting surface (Veliss, Fig. 22, contacts the face) having a ribbed and undulating pattern configured to obstruct airflow between the skin-contacting surface and a wearer’s skin. (Evans teaches a woven substrate which would create an undulating pattern which would obstruct airflow in the same way as applicant’s material, paragraphs 35, 36, Fig. 2)



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,357,626). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are found in the patented claims.
Regarding claim 1, the limitations of claim 1 are found in claims 1 and 4 of the patent.
Regarding claim 2, the limitations of claim 2 are found in claim 1 of the patent.
Regarding claim 3, the limitations of claim 3 are found in claim 1 of the patent.
Regarding claim 8, the limitations of claim 8 are found in claim 6 of the patent.
Regarding claim 9, the limitations of claim 9 are found in claim 7 of the patent.
Regarding claim 10, the limitations of claim 10 are found in claim 8 of the patent.
Regarding claim 11, the limitations of claim 11 are found in claim 9 of the patent.
Regarding claim 12, the limitations of claim 12 are found in claim 11 of the patent. 
Regarding claim 13, the limitations of claim 13 are found in claim 12 of the patent.
Regarding claim 14, the limitations of claim 14 are found in claim 13 of the patent.
Regarding claim 15, the limitations of claim 15 are found in claims 14, 15, 16 of the patent.
Regarding claim 16, the limitations of claim 16 are found in claim 15 of the patent.
Regarding claim 17, the limitations of claim 17 are found in claim 10 of the patent and claims 17 and 18 of the patent. 
Regarding claim 18, the limitations of claim 18 are found in claim 16 of the patent.
Regarding claim 19, the limitations of claim 19 are found in claim 17 of the patent.
Regarding claim 20, the limitations of claim 20 are found in claims 17 and 19 of the patent.
Regarding claim 21, the limitations of claim 21 are found in claim 17 of the patent.
Regarding claim 22, the limitations of claim 22 are found in claim 17 of the patent.
Regarding claim 23, the limitations of claim 23 are found in claim 17 of the patent.
Regarding claim 24, the limitations of claim 24 are found in claim 17 of the patent. 
Regarding claim 25, the limitations of claim 25 are found in claim 18 of the patent.

Response to Arguments
Applicant's arguments filed 1/24/22have been fully considered but they are not persuasive. Regarding claims 1-3, 5-7 and 12-14, Applicant argues that Veliss reference does not have adhesive tabs. However, the rejection has been modified to include an alternate embodiment of Veliss which has adhesive tabs. Thus, the rejection of claims 1-3, 5-7 and 12-14 is maintained.
Regarding claim 19, Applicants arguments are moot as a new grounds of rejection has been applied.
REgardign claims 15-16, Applicant’s arguments are moot as a new grounds of rejection has been applied.


Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785